                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                    3:18-CV-415


UNITED STATES OF AMERICA                                   )
                                                           )
        v.                                                 )       DEFAULT JUDGMENT
                                                           )
APPROXIMATELY $16,037 IN FUNDS SEIZED                      )
FROM RODALE LAMONT ALLEN                                   )
                                                           )
                                                           )


        A default having been entered against Defendant, (Doc. No. 11), and counsel for the United

States having now requested judgment by default all in accordance with Rule 55(b)(2) of the

Federal Rules of Civil Procedure, (Doc. No. 12 ), Judgment by default is rendered in favor of the

Plaintiff, the United States of America. The Court declares that the United States is the lawful

owner of all right, title, and interest in the subject property:

        Approximately $16,037.00 in currency seized from Rodale Lamont Allen.

        IT IS SO ORDERED.

 Signed: March 4, 2019
